UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 Deutsche Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche Strategic Equity Long/Short Fund Shares Value ($) Long Positions 103.8% Common Stocks 95.9% Consumer Discretionary 24.4% Auto Components 4.9% American Axle & Manufacturing Holdings, Inc.* Cie Generale des Etablissements Michelin Continental AG Faurecia Goodyear Tire & Rubber Co. (a) Koito Manufacturing Co., Ltd. Plastic Omnium SA Automobiles 0.1% Kia Motors Corp. Diversified Consumer Services 0.2% Estacio Participacoes SA Hotels, Restaurants & Leisure 4.8% Bloomin' Brands, Inc.* Buffalo Wild Wings, Inc.* Caesars Acquisition Co. "A"* Caesars Entertainment Corp.* Domino's Pizza, Inc. (a) Elior Participations SCA * McDonald's Corp. Melco Crown Entertainment Ltd. (ADR) Sonic Corp. William Hill PLC Wyndham Worldwide Corp. (a) Wynn Macau Ltd. Wynn Resorts Ltd. Household Durables 2.6% Century Communities, Inc.* Harman International Industries, Inc. (a) Internet & Catalog Retail 0.2% Groupon, Inc.* Leisure Products 0.6% Hasbro, Inc. Media 6.7% CBS Corp. "B" (a) Cineplex, Inc. Comcast Corp. "A" DISH Network Corp. "A"* Liberty Global PLC "A"* Loral Space & Communications, Inc.* Mediaset SpA* New Media Investment Group, Inc. Publicis Groupe SA Sirius XM Holdings, Inc.* Telenet Group Holding NV* Time Warner Cable, Inc. Time Warner, Inc. Tribune Media Co. "A"* Viacom, Inc. "B" Walt Disney Co. Specialty Retail 3.6% AutoZone, Inc.* Best Buy Co., Inc. Dick's Sporting Goods, Inc. Home Depot, Inc. Sanrio Co., Ltd. Signet Jewelers Ltd. Tiffany & Co. United Arrows Ltd. Textiles, Apparel & Luxury Goods 0.7% Kering PVH Corp. Consumer Staples 4.8% Beverages 2.0% AMBEV SA Anheuser-Busch InBev NV (ADR) Brown-Forman Corp. "B" Diageo PLC Food & Staples Retailing 1.2% Costco Wholesale Corp. Sysco Corp. Food Products 1.6% Associated British Foods PLC Chocoladefabriken Lindt & Sprungli AG (Registered) 26 Kellogg Co. Oceana Group Ltd. Energy 10.3% Energy Equipment & Services 6.3% Baker Hughes, Inc. Cameron International Corp.* Nordic American Offshore Ltd.* Oil States International, Inc.* Schlumberger Ltd. Technip SA Transocean Partners LLC (Units) Oil, Gas & Consumable Fuels 4.0% Anadarko Petroleum Corp. Atlas Energy LP Atlas Pipeline Partners LP Atlas Resource Partners LP BG Group PLC Cabot Oil & Gas Corp. Eclipse Resources Corp.* Gulf Coast Ultra Deep Royalty Trust* Kinder Morgan, Inc. Linn Energy LLC (Units) Parsley Energy, Inc. "A"* QEP Resources, Inc. SandRidge Energy, Inc.* WPX Energy, Inc.* Financials 13.7% Banks 4.6% BOC Hong Kong (Holdings) Ltd. China Construction Bank Corp. "H" Chongqing Rural Commercial Bank Co., Ltd. "H" Citigroup, Inc. Erste Group Bank AG ING Groep NV (CVA)* JPMorgan Chase & Co. Mizuho Financial Group, Inc. Piraeus Bank SA* Sberbank of Russia (ADR) Sumitomo Mitsui Financial Group, Inc. Wells Fargo & Co. (a) Capital Markets 2.2% Azimut Holding SpA E*TRADE Financial Corp.* Ellington Financial LLC Fifth Street Asset Management, Inc.* KKR & Co. LP Lazard Ltd. "A" Moelis & Co. "A" Tetragon Financial Group Ltd.(b) Tetragon Financial Group Ltd.(b) THL Credit, Inc. Consumer Finance 0.7% Navient Corp. SLM Corp. Diversified Financial Services 0.7% Moody's Corp. Insurance 1.5% American International Group, Inc. Insurance Australia Group Ltd. MetLife, Inc. St James's Place PLC Real Estate Investment Trusts 1.8% Chimera Investment Corp. (REIT) Gaming and Leisure Properties, Inc. (REIT) New Residential Investment Corp. (REIT) New Senior Investment Group, Inc. (REIT)* Newcastle Investment Corp. (REIT) PennyMac Mortgage Investment Trust (REIT) Real Estate Management & Development 2.0% Altisource Portfolio Solutions SA* Daiwa House Industry Co., Ltd. Mitsubishi Estate Co., Ltd. Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.2% PennyMac Financial Services, Inc. "A"* Health Care 8.1% Biotechnology 0.2% Bluebird Bio, Inc.* Prothena Corp. PLC* United Therapeutics Corp.* Health Care Equipment & Supplies 2.0% Becton, Dickinson & Co. (a) Covidien PLC Medtronic, Inc. (a) Sientra, Inc.* Health Care Providers & Services 1.7% Fresenius SE & Co. KGaA HCA Holdings, Inc.* McKesson Corp. Mediclinic International Ltd. Life Sciences Tools & Services 0.5% INC Research Holdings, Inc. "A"* Thermo Fisher Scientific, Inc. Pharmaceuticals 3.7% Actavis PLC* (a) Avanir Pharmaceuticals, Inc.* Bayer AG (Registered) Endo International PLC* Shire PLC (ADR) Shire PLC Teva Pharmaceutical Industries Ltd. (ADR) Zoetis, Inc. Industrials 16.2% Aerospace & Defense 3.7% MacDonald Dettwiler & Associates Ltd. Rolls-Royce Holdings PLC* TransDigm Group, Inc. Triumph Group, Inc. (a) Air Freight & Logistics 1.5% FedEx Corp. (a) United Parcel Service, Inc. "B" Airlines 0.6% United Continental Holdings, Inc.* Building Products 0.9% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 0.4% KAR Auction Services, Inc. Electrical Equipment 1.9% Alstom SA* General Cable Corp. (a) OSRAM Licht AG* Industrial Conglomerates 0.4% Alliance Global Group Inc. Machinery 4.8% Harsco Corp. (a) Kurita Water Industries Ltd. Pall Corp. Sulzer AG (Registered) Terex Corp. Timken Co. Toro Co. Professional Services 0.3% Nielsen NV Road & Rail 1.0% Union Pacific Corp. (a) Trading Companies & Distributors 0.6% AerCap Holdings NV* Neff Corp. "A"* Transportation Infrastructure 0.1% BBA Aviation PLC Information Technology 5.4% Communications Equipment 0.7% CommScope Holding Co., Inc.* Motorola Solutions, Inc. Internet Software & Services 0.6% eBay, Inc.* GrubHub, Inc.* IT Services 2.8% Amadeus IT Holding SA "A" AtoS FleetCor Technologies, Inc.* Itochu Techno-Solutions Corp. MasterCard, Inc. "A" Semiconductors & Semiconductor Equipment 0.8% NXP Semiconductor NV* SunEdison, Inc.* Software 0.3% Monitise PLC* Technology Hardware, Storage & Peripherals 0.2% Apple, Inc. Materials 11.5% Chemicals 7.7% Arkema SA Ashland, Inc. Axalta Coating Systems Ltd.* Cytec Industries, Inc. Eastman Chemical Co. Ecolab, Inc. Kuraray Co., Ltd. LyondellBasell Industries NV "A" Monsanto Co. Orion Engineered Carbons SA* Taminco Corp.* The Sherwin-Williams Co. Tronox Ltd. "A" W.R. Grace & Co.* (a) Containers & Packaging 3.1% Nampak Ltd. Owens-Illinois, Inc.* Pact Group Holdings Ltd. Metals & Mining 0.7% Anglo American PLC APERAM SA* Western Areas Ltd. Telecommunication Services 0.9% Diversified Telecommunication Services 0.4% Koninklijke (Royal) KPN NV Wireless Telecommunication Services 0.5% SoftBank Corp. Utilities 0.6% Independent Power & Renewable Eletricity Producers 0.4% Infinis Energy PLC TerraForm Power, Inc. "A" Vivint Solar, Inc.* Water Utilities 0.2% Cia de Saneamento Basico do Estado de Sao Paulo Total Common Stocks (Cost $192,281,956) Preferred Stocks 0.2% Consumer Discretionary 0.2% Volkswagen AG Financials 0.0% Federal Home Loan Mortgage Corp.* Federal Home Loan Mortgage Corp.* Federal National Mortgage Association* Federal National Mortgage Association* Industrials 0.0% Rolls-Royce Holdings PLC "C"* Total Preferred Stocks (Cost $427,640) Principal Amount ($) Value ($) Corporate Bonds 0.7% Consumer Discretionary 0.1% Caesars Entertainment Operating Co., Inc., 9.0%, 2/15/2020 Caesars Entertainment Resort Properties LLC, 144A, 11.0%, 10/1/2021 Financials 0.1% Harbinger Group, Inc., 144A, 7.75%, 1/15/2022 Telecommunication Services 0.0% HC2 Holdings, Inc., 144A, 11.0%, 12/1/2019 Utilities 0.5% Energy Future Intermediate Holding Co., LLC, 144A, 12.25%, 3/1/2022* Total Corporate Bonds (Cost $1,418,845) Shares Value ($) Cash Equivalents 7.0% Central Cash Management Fund, 0.06% (c) (Cost $13,936,269) % of Net Assets Value ($) Total Long Positions (Cost $208,064,710) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $209,533,069.At November 30, 2014, net unrealized depreciation for all securities based on tax cost was $1,907,583.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,921,787 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,829,370. Shares Value ($) Common Stocks Sold Short 35.1% Consumer Discretionary 0.3% Media 0.2% Hakuhodo DY Holdings, Inc. Specialty Retail 0.1% The Gap, Inc. Consumer Staples 1.5% Beverages 0.4% Kirin Holdings Co., Ltd. Food & Staples Retailing 0.5% Whole Foods Market, Inc. Food Products 0.4% Want Want China Holdings Ltd. Personal Products 0.2% Estee Lauder Companies, Inc. "A" Health Care 0.6% Biotechnology 0.4% Gilead Sciences, Inc. Pharmaceuticals 0.2% GlaxoSmithKline PLC Industrials 1.5% Electrical Equipment 0.1% Vestas Wind Systems AS Machinery 0.7% Deere & Co. Lincoln Electric Holdings, Inc. Marine 0.2% AP Moeller-Maersk AS "B" Trading Companies & Distributors 0.5% ITOCHU Corp. MSC Industrial Direct Co., Inc. "A" Information Technology 0.6% Semiconductors & Semiconductor Equipment 0.6% Analog Devices, Inc. ASM International NV Avago Technologies Ltd. NVIDIA Corp. Materials 0.4% Chemicals 0.4% International Flavors & Fragrances, Inc. Potash Corp. of Saskatchewan, Inc. Total Common Stocks Sold Short (Proceeds $9,454,293) Exchange-Traded Funds 30.2% iShares Nasdaq Biotechnology Fund Lyxor UCITS ETF Euro Stoxx 50 Nikkei 225 Fund SPDR S&P rust SPDR S&P MidCap 400 Trust Vanguard Energy Fund Vanguard FTSE Europe Fund Total Exchange-Traded Funds Sold Short (Proceeds $58,822,185) Total Positions Sold Short (Proceeds $68,276,478) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Energy Future Intermediate HoldingCo., LLC* 12.25% 3/1/2022 (a) All or a portion of these securities are pledged as collateral for short sales. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) FTSE: Financial Times and the London Stock Exchange REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt As of November 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 2/19/2015 State Street Bank and Trust DKK USD 2/20/2015 State Street Bank and Trust EUR USD 2/20/2015 State Street Bank and Trust EUR USD 4/24/2015 State Street Bank and Trust GBP USD 12/17/2014 State Street Bank and Trust AUD USD 2/20/2015 State Street Bank and Trust JPY USD 2/20/2015 State Street Bank and Trust EUR USD 6/25/2015 State Street Bank and Trust EUR USD 6/23/2015 State Street Bank and Trust EUR USD 6/24/2015 State Street Bank and Trust HKD USD 2/23/2015 28 State Street Bank and Trust BRL USD 3/3/2015 State Street Bank and Trust KRW USD 3/3/2015 State Street Bank and Trust CAD USD 2/20/2015 State Street Bank and Trust GBP USD 2/20/2015 State Street Bank and Trust CHF USD 12/17/2014 State Street Bank and Trust EUR USD 2/19/2015 State Street Bank and Trust EUR USD 1/16/2015 State Street Bank and Trust EUR USD 4/23/2015 State Street Bank and Trust EUR USD 4/22/2015 State Street Bank and Trust EUR USD 1/20/2015 State Street Bank and Trust EUR USD 12/17/2014 State Street Bank and Trust Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 2/20/2015 ) State Street Bank and Trust USD CAD 2/20/2015 ) State Street Bank and Trust ZAR USD 2/20/2015 ) State Street Bank and Trust USD GBP 2/20/2015 ) State Street Bank and Trust USD BRL 3/3/2015 ) State Street Bank and Trust USD GBP 2/19/2015 ) State Street Bank and Trust USD DKK 2/20/2015 ) State Street Bank and Trust USD EUR 2/19/2015 ) State Street Bank and Trust USD EUR 12/17/2014 ) State Street Bank and Trust USD EUR 4/24/2015 ) State Street Bank and Trust USD GBP 12/17/2014 ) State Street Bank and Trust USD CHF 12/17/2014 ) State Street Bank and Trust USD EUR 1/20/2015 ) State Street Bank and Trust USD EUR 1/16/2015 ) State Street Bank and Trust Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP Great British Pound HKD Hong Kong Dollar JPY Japanese Yen KRW South Korean Won USD United States Dollar ZAR South African Rand Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $ $
